                                                                                                                          Case 2:21-cv-00180-RFB-EJY Document 22 Filed 04/09/21 Page 1 of 2



                                                                                                                      1 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        demareel@ballardspahr.com
                                                                                                                      5
                                                                                                                        STROOCK & STROOCK & LAVAN LLP
                                                                                                                      6 Arjun P. Rao (admitted pro hac vice)
                                                                                                                        Alisa Taormina (admitted pro hac vice)
                                                                                                                      7 2029 Century Park East, 18th Floor
                                                                                                                        Los Angeles, CA 90067
                                                                                                                      8 Telephone: 310.556.5800
                                                                                                                        Facsimile: 310.556.5959
                                                                                                                      9 Email: arao@stroock.com
                                                                                                                        Email: ataormina@stroock.com
                                                                                                                     10
                                                                                                                        Attorney for Defendant
                                                                                                                     11 JPMorgan Chase Bank, N.A.

                                                                                                                     12
                                                                                                                                                 UNITED STATES DISTRICT COURT
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                        DISTRICT OF NEVADA
                                                                                                                     14
                                                                                                                          JORDAN D. ETZIG,                            CASE NO. 2:21-cv-00180
                                                                                                                     15
                                                                                                                                 Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                     16                                               EXTEND TIME FOR JPMORGAN
                                                                                                                          v.
                                                                                                                     17                                               CHASE BANK, N.A. TO RESPOND TO
                                                                                                                        JPMORGAN CHASE BANK, NATIONAL                 PLAINTIFF’S MOTION FOR
                                                                                                                     18 ASSOCIATION,                                  SETTLEMENT CONFERENCE

                                                                                                                     19          Defendant.                           (First Request)
                                                                                                                     20
                                                                                                                                 Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) response to Plaintiff
                                                                                                                     21
                                                                                                                          Jordan D. Etzig’s Motion for Settlement Conference (ECF No. 18) (the “Motion”)
                                                                                                                     22
                                                                                                                          currently is due April 12, 2021. Chase has requested, and Plaintiff has agreed, that
                                                                                                                     23
                                                                                                                          Chase has up to and including April 19, 2021 to respond to Plaintiff’s Motion, to
                                                                                                                     24
                                                                                                                          provide time for Chase to consider Plaintiff’s arguments and prepare its response.
                                                                                                                     25

                                                                                                                     26
                                                                                                                                                      [Continued on following page.]
                                                                                                                     27

                                                                                                                     28

                                                                                                                          DMWEST #41007718 v1
                                                                                                                          LA 52569991
                                                                                                                          Case 2:21-cv-00180-RFB-EJY Document 22 Filed 04/09/21 Page 2 of 2



                                                                                                                     1            This is the first request for such an extension, and it is made in good faith and

                                                                                                                     2 not for purposes of delay.

                                                                                                                     3 Dated: April 9, 2021

                                                                                                                     4 BALLARD SPAHR LLP                                 MITCHELL D. GLINER, ESQ.
                                                                                                                     5
                                                                                                                       By: /s/ Lindsay Demaree                           By: /s/ Mitchell D. Gliner
                                                                                                                     6 Lindsay Demaree                                   Mitchell D. Gliner
                                                                                                                       Nevada Bar No. 11949                              Nevada Bar No. 3419
                                                                                                                     7 1980 Festival Plaza Drive, Suite 900              3017 W. Charleston Blvd., #95
                                                                                                                       Las Vegas, Nevada 89135                           Las Vegas, NV 89102
                                                                                                                     8
                                                                                                                       Attorney for Defendant                            Attorney for Plaintiff
                                                                                                                     9 JPMorgan Chase Bank, N.A.

                                                                                                                     10

                                                                                                                     11

                                                                                                                     12                                           ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                           IT IS SO ORDERED:
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     16
                                                                                                                                                                                   April 9, 2021
                                                                                                                                                                  DATED:
                                                                                                                     17

                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28

                                                                                                                          DMWEST #41007718 v1                        2
                                                                                                                          LA 52569991
